Exhibit 10.14

PENN VIRGINIA RESOURCE GP, LLC

THIRD AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN

DEFERRED COMMON UNIT GRANT AGREEMENT

This DEFERRED COMMON UNIT GRANT AGREEMENT, dated as of                      (the
“Date of Grant”), is delivered by Penn Virginia Resource GP, LLC (the “Company”)
to                      (the “Grantee”).

RECITALS

The Company’s Third Amended and Restated Long-Term Incentive Plan, as amended
and restated effective January 1, 2008 (the “Plan”), provides for the grant of
Deferred Common Units (as defined in the Plan) in accordance with the terms and
conditions of the Plan. The Compensation and Benefits Committee of the Board of
Directors of the Company (the “Committee”) has decided to grant Deferred Common
Units to the Grantee as an inducement for the Grantee to promote the best
interests of the Partnership and its unitholders. All terms capitalized but not
defined herein will have the meanings assigned to them in the Plan. A copy of
the Plan is attached as Exhibit A hereto.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Deferred Common Units. Subject to the terms and conditions set forth
in this Agreement and the Plan, the Company hereby grants the Grantee
             Deferred Common Units. The Company will establish an Account in the
Grantee’s name that will be credited with the number of Deferred Common Units
granted hereunder or received pursuant to Section 2 hereof.

2. Unit Distributions. On each date on which the Company makes a Distribution,
the Grantee’s Account shall be credited with that number of Deferred Common
Units equal to (a) the product of (i) the amount of cash or the fair market
value of other property paid in such Distribution multiplied by (ii) the number
of Deferred Common Units in the Grantee’s Account divided by (b) the Fair Market
Value on the date of such Distribution.

3. Vesting and Non-transferability.

(a) The Grantee shall be fully vested at all times in the Deferred Common Units
granted hereunder and in the Deferred Common Units received by the Grantee
pursuant to Section 2 hereof.

(b) Deferred Common Units shall not be transferable unless otherwise determined
by the Board.

4. Distribution of Deferred Common Units. Deferred Common Units credited to the
Grantee’s Account will be distributed to the Grantee on the date on which the
Grantee ceases for any reason to be a member of the Board; provided that, upon
the death of the Grantee, distribution shall be made to the beneficiary
designated by such Grantee within 90 days of the



--------------------------------------------------------------------------------

Grantee’s death. If the Grantee fails to designate a beneficiary or the
Grantee’s beneficiary predeceases the Grantee, distribution shall be made to the
Grantee’s estate within 90 days of the Grantee’s death. Each Deferred Common
Unit shall be payable in one Unit of the Partnership.

5. Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Deferred Common Units, and upon the consummation of a
Change of Control, the Units represented by Deferred Common Units credited to
each Grantee’s Account shall be distributed to the Grantee.

6. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant is subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Board in accordance with the provisions of the Plan,
including, but not limited to, provisions pertaining to (a) rights and
obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the Units, (c) changes in capitalization of the
Partnership, (d) compliance with section 409A of the Internal Revenue Code and
the applicable regulations thereunder, and (e) other requirements of applicable
law. The Committee shall have the authority to interpret and construe the grant
pursuant to the terms of the Plan, and its decisions shall be conclusive as to
questions arising hereunder.

7. Withholding. The Grantee shall be required to pay to the Company, or make
other arrangements satisfactory to the Company to provide for the payment of,
any federal, state, local or other taxes that the Company is required to
withhold with respect to the grant of the Deferred Common Units or the delivery
of Units.

8. Requirements for Issuance or Transfer of Units. No Unit shall be issued,
transferred or delivered in connection with this Deferred Common Unit Grant
unless and until all legal requirements applicable to the issuance of such Unit
have been complied with to the satisfaction of the Board. The Board shall have
the right to condition this grant or delivery of such Unit on the Grantee’s
undertaking in writing to comply with such restrictions on the Grantee’s
subsequent disposition of such Unit as the Board shall deem necessary or
advisable to comply with applicable law, and the certificate representing such
Unit may be legended to reflect any such restrictions. Certificates representing
Units issued, transferred or delivered hereunder will be subject to such
stop-transfer orders and other restrictions as may be required by applicable
laws, regulations and interpretations, including any requirement that a legend
be placed thereon; provided, that in lieu of issuing a certificate, Units when
issued may be uncertificated.

9. No Service or Other Rights. This grant shall not confer upon the Grantee any
right to be retained as a director of the Company.

10. Assignment by Company. The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
parents, subsidiaries, and affiliates. This Agreement may be assigned by the
Company without the Grantee’s consent.

11. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the conflicts of laws
provisions thereof.

 

2



--------------------------------------------------------------------------------

12. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the Secretary at Three Radnor Corporate
Center, Suite 300, Radnor, PA 19087 and any notice to the Grantee shall be
addressed to such Grantee at the current address known by the Company, or to
such other address as the Grantee may designate to the Company in writing. Any
notice shall be delivered by hand, sent by telecopy or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service.

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this instrument, and the Grantee has placed his or her
signature hereon, effective as of the Date of Grant.

 

Penn Virginia Resource GP, LLC By:  

 

  Nancy M. Snyder  

Vice President, General Counsel and

Assistant Secretary

I hereby accept the grant of Deferred Common Units described in this Agreement,
and I agree to be bound by the terms of the Plan and this Agreement.

 

 

Grantee

 

3